Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 16, 2019

                                        No. 04-18-00438-CV

                                   SHOPOFF ADVISORS, LP,
                                         Appellant

                                                 v.

 FIRST AMERICAN TITLE CO., Atrium Circle, GP, Atrium Winn, LLC, Atrium Kavoian,
LLC Copperfield Square, Copperfield Winn, LLC, Copperfield Kavoian, LLC, Imperial Airport,
Imperial Winn, LLC, Imperial Kavoian, LLC, Crystal Springs Partners, LLC, Commerce Office
                         Park – One LP, and Universal Square, LP,
                                        Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-00676
                            Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

       On July 25, 2019, appellant filed a motion for rehearing. The Court requests that
appellees file a response on or before September 16, 2019. See TEX. R. APP. P. 49.2.


           It is so ORDERED on this 16th day of August, 2019.

                                                                            PER CURAIM




       ATTESTED TO: ___________________________
                    KEITH E. HOTTLE,
                    Clerk of Court